                             Case 1:18-cr-00153-CM Document 185 Filed 02/27/19 Page 1 of 7
AO 2458 (Rev. 02/ 18)   Judgment in a Criminal Case (form modified within District on February 22, 2019)
                        Sheet 1



                                            UNITED STATES DISTRICT COURT
                                                           Southern District of New York
                                                                              )
              UNITED STATES OF AMERICA                                                      JUDGMENT IN A CRIMINAL CASE
                                                                              )
                                   v.                                         )
                          Pierre Schneider                                    )
                                                                                            Case Number: 18 CR 153-06 (CM)
                                                                              )
                                                                              )             USM Number: 85371-054
                                                                              )
                                                                              )              Winston Lee
                                                                              )             Defendant's Attorney
THE DEFENDANT:
It'.! pleaded guilty to count(s)        1
                                    - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - -- - - -
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:




       The defendant is sentenced as provided in pages 2 through            _ _ 7 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

~ Count(s)       2                                        ~ is       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                             2/26/2019
                                                                            Dati      · . position of udgme) : ~ /
                                                                                     ·1 ; / ,
                                                                                   ,./, ~           1
                                                                                                        ~,
                                                                                                        1;,..._
                                                                                                                  j r~,-~
                                                                                                                   I  .~~
                                                                                                                         ~·
                                                                                                                          '--.


                                                                            Signature of Judge




                                                                            Colleen McMahon, Chief District Court Judge
                                                                           Name and Title of Judge


                                                                            2/26/2019
                                              I

                          :11 q-(} I1~-~ .·
                                                                           Date
                                    Case 1:18-cr-00153-CM Document 185 Filed 02/27/19 Page 2 of 7
AO 2458 (Rev. 02/ 18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                          Judgment -          2_
                                                                                                                       Page _ _    of   7
 DEFENDANT: Pierre Schneider
 CASE NUMBER: 18 CR 153-06 (CM)

                                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

                                             EIGHT (8) MONTHS.




       li'.l   The court makes the following recommendations to the Bureau of Prisons:

     The Court recommends that the Bureau of Prisons incarcerate defendant in a facility in, or as close to the New York City
     metropolitan area as possible, to facilitate family visitation.



       0       The defendant is remanded to the custody of the United States Marshal.

       0       The defendant shall surrender to the United States Marshal for this district:

               0       at                                 0   a.m.     0 p.m.           on
                            - - --------
               0       as notified by the United States Marshal.

      ~ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               !!'.f   before 2 p.m. on       6/3/2019

               0       as notified by the United States Marshal.

               0       as notified by the Probation or Pretrial Services Office.



                                                                           RETURN
I have executed this judgment as follows :




               Defendant delivered on                                                           to

at
      - - - - - - -- - - - - - - - , with a certified copy of this judgment.


                                                                                                       UN ITED STA TES MARSHAL



                                                                                   By    -------=~==-c=-c==-::-:-:--:-:::-=:-:-:--------
                                                                                                   DEPUTY UN ITE D STATES MARSHAL
                                  Case 1:18-cr-00153-CM Document 185 Filed 02/27/19 Page 3 of 7
     AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                             Sheet 3 - Supervised Release

                                                                                                                 Judgment- Page _ __ of
 DEFENDANT: Pierre Schneider
 CASE NUMBER: 18 CR 153-06 (CM)
                                                              SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:
                                                                  THREE (3) YEARS.




                                                            MANDATORY CONDITIONS

I.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                0 The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse . (check if applicable)
4.        l!'.f   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                  restitution . (check if applicable)
5.        l!'.f   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.        D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901, et seq.) as
                  directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
                  reside, work, are a student, or were convicted of a qualifying offense. (check if'applicable)
7.        0 You must participate in an approved program for domestic violence.         (check   if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                           Case 1:18-cr-00153-CM Document 185 Filed 02/27/19 Page 4 of 7
 AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment- Page _ _ _ __ of _ _ _ _ __
DEFENDANT: Pierre Schneider
CASE NUMBER: 18 CR 153-06 (CM)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                - - -- - - - - - - - - -
                           Case 1:18-cr-00153-CM Document 185 Filed 02/27/19 Page 5 of 7
AO 245 B (Rev. 02/ 18) Judgment in a Criminal Case
                       Sheet 3B - Supervised Release
                                                                                                           5_
                                                                                          Judgment- Page _ _     of      7
D EFENDANT : Pierre Schneider
CASE NUMBER: 18 CR 153-06 (CM)

                                     ADDITIONAL SUPERVISED RELEASE TERMS
 The Court recommends that the defendant be supervised in the district of residence . In addition to the standard conditions
that apply:
 You must submit your person , residence, place of business, vehicle, and any property or electronic devices under your
control to a search on the basis that the probation officer has reasonable suspicion that contraband or evidence of a
violation of the conditions of your probation/supervised release may be found . The search must be conducted at a
reasonable time and in a reasonable manner. Failure to submit to a search may be grounds for revocation . You must
inform any other residents that the premises may be subject to search pursuant to this condition .
 You must provide the probation officer with access to any requested financial information .
You must not incur new credit charges or open additional lines of credit without the approval of the probation officer unless
you are in compliance with the installment payment schedule.
 You must participate in a cognitive behavioral treatment program under the guidance and supervision of the probation
officer, until such time as you are released from the program by the probation officer.
                              Case 1:18-cr-00153-CM Document 185 Filed 02/27/19 Page 6 of 7
AO 245B (Rev. 02/ 18)    Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment -   Page     6     of         7
DEFENDANT: Pierre Schneider
CASE NUMBER: 18 CR 153-06 (CM)
                                                 CRIMINAL MONETARY PENALTIES
          The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment                  JVT A Assessment*                                                   Restitution
TOTALS                 $ 100.00                   $                                        $                          $



ill       The determination ofrestitution is deferred until 5/24/2019 . An Amended Judgment in a Criminal Case (AO 245C) will be entered
          after such determination .

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
          the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(1), all nonfederal victims must be paid
          before the United States is paid.




                                                                                               ..
                                                                   "\;~       ~_:, ~ ,;;L -, ~\ '   n'.:




 TOTALS                                 $                            0.00                $-                      0.00
                                                                                               - --------


 D         Restitution amount ordered pursuant to plea agreement $

 Ii'.']    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
           fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 l 2(t). All of the payment options on Sheet 6 may be subject
           to penalties for delinquency and default, pursuant to 18 U.S.C . § 36 I 2(g) .

 D         The court determined that the defendant does not have the ability to pay interest and it is ordered that:

           D the interest requirement is waived for the            D fine            D restitution.
           D the interest requirement for the         D     fine          •    restitution is modified as follows :


 * Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.                                   .                                          .
 ** Findings for the total amount oflosses are required under Chapters 109A, 1 I 0, ! JOA, and 1 I 3A of Title                  I 8 for offenses committed on or
 after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 02/ 18)       Case
                        Judgment  in a 1:18-cr-00153-CM
                                       Criminal Case       Document 185 Filed 02/27/19 Page 7 of 7
                        Sheet 6B - Schedu le of Payments

                                                                                                Judgment- Page __J__ of
DEFENDANT: Pierre Schneider
CASE NUMBER: 18 CR 153-06 (CM)


                                        SCHEDULE OF PAYMENTS CONTINUED
   The Government states that it is seeking restitution , but that it has not finalized its list of victims or amounts owed . The
   Government has 90 days from the date of this judgment to provide the Court with the names of the victims owed
   restitution and the amounts owed each victim. If while incarcerated the defendant is engaged in a BOP non-UNICOR
   work program, the defendant must pay $25 per quarter toward the criminal financial penalties . However, if the
   defendant participates in the BOP's UNICOR program as a grade 1 through 4, the defendant must pay 50% of their
   monthly UNICOR earnings toward the criminal financial penalties, consistent with BOP regulations at 28 C.F.R. §
   545. 11. Any restitution still owed after defendant's release from prison shall be paid in monthly installments of 10% of
   gross monthly income over a period of supervision to commence 30 days after his release from custody.
   The defendant must notify the United States Attorney for this district with in 30 days of any change of mailing or
   residence address that occurs while any portion of the restitution remains unpaid .
